Citation Nr: 0717551	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-16 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a jaw 
disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral elbow disorder.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a stomach disorder.  

5.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to May 
1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran's claims file is currently 
in the jurisdiction of the Wichita, Kansas RO.  

The veteran waived initial agency of original jurisdiction 
(AOJ) consideration of additional evidence submitted in 
August 2005.  

The issues of entitlement to service connection for a stomach 
disorder, an acquired psychiatric disorder, and a right knee 
disorder are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The AOJ denied reopening the claim for service connection 
for a jaw injury in August 1996.  The veteran did not file a 
notice of disagreement.  

2.  The evidence added to the record since the last rating 
decision is cumulative or redundant in regard to a jaw 
disorder and does not raise a reasonable possibility of 
substantiating the claim.

3.  Service connection for a bilateral elbow disorder was 
denied in an August 1996 rating decision.  The veteran did 
not file a notice of disagreement.  

4.  The evidence added to the record since the August 1996 
rating decision in regard to a bilateral elbow disorder is 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1996 decision, which denied reopening the 
claim for service connection for a jaw injury is final.  
Evidence submitted since that decision is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105, 7108 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156(a), 
20.1103.

2.  The August 1996 decision, which denied service connection 
for a bilateral elbow disorder is final.  Evidence submitted 
since that decision is not new and material and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend, in substance, 
that new and material evidence has been submitted sufficient 
to reopen the veteran's previously denied claims of 
entitlement to service connection for a bilateral elbow 
disorder and a jaw disorder.

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that, upon receipt of an 
application for service connection, VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice pursuant to 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  These notice requirements apply to all five 
elements of a service connection claim, which include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Id.

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

That said, in June 2004, the RO sent the veteran a letter 
informing him of the evidence necessary to reopen his 
previously denied claims, what evidence they would obtain, 
and of what evidence he was expected to obtain.  This letter 
also, essentially, requested that he provide any medical 
evidence in his possession that pertained to this claim.  In 
addition, the letter explained what types of evidence 
qualified as "new" and "material" evidence, and informed 
him of the reason why his claim was previously denied.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board thus finds the duty to notify has been sufficiently 
satisfied, and there is no reason in further delaying the 
adjudication of the claim decided herein.  As the Board 
concludes herein that evidence sufficient to reopen the 
veteran's previously denied claims of entitlement to service 
connection has not been received, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA's duty to assist the veteran in the development of a new 
and material evidence claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.  Under these 
circumstances, no further action is necessary to assist the 
veteran with this claim.


Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

I.  Jaw Disorder

The issue of entitlement to service connection for a jaw 
injury was previously addressed and denied by the AOJ.  In a 
January 1981 rating decision, the AOJ denied service 
connection for a jaw injury based on a finding that no in-
service jaw injury was shown.  At the time of the last final 
decision in August 1996, in which the AOJ denied reopening 
the claim, the record included the service records, post-
service medical records, and statements from the veteran.  
The evidence was reviewed the AOJ denied reopening the claim 
based on a finding that a jaw disorder was not shown.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, however, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The Board notes that at the time of the prior decision, 
service medical records, dated in August 1971, reflected 
complaints of a return of discomfort of the right TMJ, with 
an increase in pain with cold weather.  The examiner stated 
that the veteran appeared to have psychosomatic difficulties 
as dental examination was negative for any pathology except 
for hyper mobility.  The April 1972 separation examination 
report shows that the mouth was normal.  Service connection 
in January 1981 was denied based on a finding that no jaw 
injury was shown in service and the August 1996 rating 
decision noted that the evidence did not show a jaw disorder.  

Since the August 1996 determination, the veteran has applied 
to reopen his claim of entitlement to service connection for 
a jaw disorder.  The evidence submitted since the prior final 
denial in August 1996 is not new and material.  Essentially, 
the evidence added to the record since the last final rating 
decision consists of VA and private treatment records, and 
the veteran's statements.  The additional treatment records 
do not show a jaw disorder.  Then and now, the record 
reflects no evidence of an in-service jaw injury or of a jaw 
disorder.  Thus, the records added to the record are not new 
and material.


II.  Bilateral Elbow Disorder

The issue of entitlement to service connection for a 
bilateral elbow disorder was previously addressed and denied 
by the AOJ.  In an August 1996 rating decision, the AOJ 
denied service connection for a bilateral elbow disorder.  At 
the time of the last final decision in August 1996, the 
record included the service records, post-service medical 
records, and statements from the veteran.  The evidence was 
reviewed and service connection for a bilateral elbow 
disorder was denied based on a finding that a chronic 
bilateral elbow disorder was not shown in service and that 
there was no evidence that the veteran had a chronic 
bilateral elbow disorder.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

At the time of the prior decision, the service records 
reflected complaints of left elbow pain in May 1971.  At 
separation, the upper extremities were normal.  

Since that determination, the veteran has applied to reopen 
his claim of entitlement to service connection a bilateral 
elbow disorder.  The evidence submitted since the prior final 
denial in August 1996 is not new and material.  Essentially, 
the evidence added to the record since the last final rating 
decision consists of VA and private treatment records, and 
the veteran's statements.  While bilateral tennis elbow was 
noted on VA examination in May 1996, the report specifically 
notes an onset in 1983 while lifting some large 100 pound 
bags of flour, not during service.  The report notes that he 
was asymptomatic.  The additional treatment records do not 
show a chronic bilateral elbow disorder related to service.  
Thus, the records added to the record are not new and 
material.

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record does not 
establish that the veteran has a bilateral elbow disorder 
related to service.  Thus, the additional evidence is not new 
and material.  Consequently, the application to reopen the 
claim for service connection for a bilateral elbow disorder 
is denied.


ORDER

The application to reopen a claim for service connection for 
a jaw disorder is denied.  

The application to reopen a claim for service connection for 
a bilateral elbow disorder is denied.  


REMAND

In regard to the right knee, the Board notes that service 
medical records reflect complaints of popping in the knees 
with effusion on November 10, 1970.  No history of trauma was 
noted.  A November 21, 1970 record, notes a fracture to an 
unidentified body part from a previous wreck on a motorcycle.  
At separation in April 1972, the lower extremities were 
normal.  

An October 1980 VA treatment record notes he had been 
involved in a motorcycle accident three months earlier and 
may have had a torn meniscus.  The Board notes that a 
September 1980 arthrogram showed no definite tear or other 
abnormality.  On VA examination for joints in May 1996, 
residuals of anterior cruciate ligament repair of the right 
knee in 1980 were noted to be asymptomatic.  A July 1997 VA 
treatment record reflects complaints of knee weakness.  On VA 
examination in February 1999, the assessment was residuals of 
surgery of the right knee approximately ten years earlier 
with degenerative arthritis in the right knee.  The Board 
notes that the examiner did not review the claims file, there 
is no reference to the in-service right knee manifestations 
in the report, and no nexus opinion was provided.  There is 
thus insufficient evidence to determine whether a right knee 
disorder is related to service.  38 C.F.R. § 3.326.  

In regard to service connection for a stomach disorder, the 
Board notes that service medical records reflect complaints 
of pain in the stomach after eating in May 1971.  The 
assessment was indigestion.  Records, dated in June 1971, 
reflect complaints of pain in the abdomen/stomach for the 
previous 10 days, with vomiting and no diarrhea.  The 
examiner stated that his symptoms did not fit any syndrome.  
The April 1972 separation examination report shows that the 
abdomen and viscera were normal.  

Post service treatment records, to include a March 1999 
private treatment record, note that the veteran was status 
post perforated duodenal ulcer repair.  VA treatment records 
note a hiatal hernia with demonstrable reflux in March 2000, 
and that he underwent hernia repair in 2001, had a history of 
a gastrointestinal bleed in June 2003, had possible irritable 
bowel syndrome in May 2004, and that he had a long-standing 
history of gastroesophageal reflux disease (GERD) in June 
2004.  The impression of x-ray examination of the abdomen in 
May 2004 was bowel gas pattern suggestive of a very minimal 
adynamic ileus.  There is insufficient evidence to determine 
whether a stomach disorder is related to service.  38 C.F.R. 
§ 3.326. 

In regard to an acquired psychiatric disorder, the Board 
notes that the October 1970 service entrance examination 
report shows psychiatric examination was normal.  In August 
1971, the examiner noted apparent psychosomatic difficulties  
The April 1972 separation examination report shows that 
psychiatric examination was normal.  

VA treatment records, dated from November 1986 to December 
1986, note that he talked vaguely about hearing voices and 
seeing things, but denied hallucinations and suicidal 
ideation.  The assessment was alcohol dependence, and poly 
drug use.  A June 1988 VA treatment record notes his 
antisocial personality features may be secondary to alcohol 
dependence and polysubstance abuse.  In January 1989, his 
inappropriate responses were attributed to limited cognitive 
skills and the impression was alcohol dependence in 
remission.  Insomnia and restlessness, with mild paranoid 
ideation and anxiety in February 1980 were attributed to 
caffeine intoxication.  In November 2003, the examiner noted 
a possibility of a somatic component to his complaints of 
pain.  In January 2004, the veteran underwent VA examination.  
The examiner stated that the report was not to be considered 
valid or reliable, as the veteran exhibited much guardedness, 
irritability, and derailment, and the assessment made 
difficult due to the veteran's defensiveness.  An April 2004 
VA treatment record notes that the veteran's significant 
problem seemed to be psychological.  Possible Briquet's 
syndrome was noted in May 2004.  There is insufficient 
evidence to determine whether an acquired psychiatric 
disorder is related to service.  38 C.F.R. § 3.326.  

The Board notes that failure to report for, or cooperate 
with, a scheduled VA examination may result in the denial of 
the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for an appropriate VA examination in 
regard to the right knee.  The claims 
file should be made available in 
conjunction with the examination.  The 
examiner should respond to the following:  
Is it at least as likely as not that 
right knee arthritis was manifest in 
service or within the initial post 
service year?  A complete rationale 
should accompany any opinion provided.  

2.  The AMC should schedule the veteran 
for an appropriate VA examination in 
regard to the stomach.  The claims file 
should be made available in conjunction 
with the examination.  The examiner 
should respond to the following:  Is it 
at least as likely as not that any 
identified stomach/gastrointestinal 
disorder is related to service?  A 
complete rationale should accompany any 
opinion provided.  

3.  The AMC should schedule the veteran 
for psychiatric examination.  The claims 
file should be made available for review.  
The AMC should request that the examiner 
provide an opinion as to whether it is at 
least as likely as not that any 
identified psychiatric disorder is 
related to service.  A complete rationale 
should accompany any opinion provided.  

4.  After the above has been completed, 
the AMC must readjudicate the issues on 
remaining on appeal, taking into 
consideration all evidence added to the 
file since the most recent VA 
adjudication.  If any of the issues on 
appeal continues to be denied, the 
veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


